 Case: 1:14-cv-01748 Document #: 2938 Filed: 12/14/18 Page 1 of 2 PageID #:76489



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN RE: TESTOSTERONE
REPLACEMENT THERAPY PRODUCTS                       Master Docket Case No. 1:14-CV-1748
LIABILITY LITIGATION
                                                   MDL No. 2545

This Document Relates to 1:16-cv-03307
Kevin Wayne Dunn v. Endo Pharmaceuticals,
Inc., et al                                        Hon. Matthew F. Kennelly

                         NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff,

Kevin Wayne Dunn, and his counsel of record, hereby give notice that the above-captioned action

is voluntarily dismissed without prejudice against the Defendants, Endo International, PLC,

AbbVie, Inc., and Auxilium Pharmaceuticals, Inc.

Dated: December 14, 2018

                                           Respectfully submitted,

                                           KEBODEAUX, HARGRODER & ALEXANDER, L.L.P.

                                           /s/Casey H. Hargroder
                                           CASEY H. HARGRODER
                                           State Bar No. 24050718
                                           H. SCOTT ALEXANDER
                                           State Bar No. 00793247
                                           KEITH KEBODEAUX
                                           State Bar No. 11144300
                                           2905 Toccoa Street
                                           Beaumont, Texas 77703
                                           (409) 832-0347 telephone
                                           (409) 838-0167 facsimile
                                           chargroder@khalaw.com
                                           salexander@khalaw.com
                                           kkebodeaux@khalaw.com


                                         Page 1 of 2
 Case: 1:14-cv-01748 Document #: 2938 Filed: 12/14/18 Page 2 of 2 PageID #:76490



                                           ATTORNEYS FOR PLAINTIFF,
                                           KEVIN WAYNE DUNN


                                  CERTIFICATE OF SERVICE

        I hereby certify that on December 14, 2018, the foregoing was filed via the Court’s
CM/ECF system, which will automatically serve and send notification of such filing to all
registered attorneys of record.

       Dated this 14th day of December, 2018.


                                           /s/Casey H. Hargroder
                                           CASEY H. HARGRODER




                                         Page 2 of 2
